Citation Nr: 1442328	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides and/or asbestos.

2.  Entitlement to service connection for gout, to include as due to exposure to herbicides and/or asbestos.

3.  Entitlement to service connection for hepatitis C, to include as due to exposure to herbicides and/or asbestos.

4.  Entitlement to service connection for a left knee disorder, to include as due to exposure to herbicides and/or asbestos.

5.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides and/or asbestos.

6.  Entitlement to service connection for generalized arthritis, to include as due to exposure to herbicides and/or asbestos.

REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION
 
The Veteran served on active duty from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The case was subsequently transferred to the jurisdiction of the RO in Phoenix, Arizona.

In May 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

As noted in the Board's April 2013 decision, the claim for service connection for arthritis has been recharacterized as one for generalized arthritis to more accurately reflect the Veteran's actual arguments and assertions.  Specifically, at the May 2012 hearing, the Veteran testified that the claim is for "all over arthritis."  See May 2012 Hearing Transcript, p 31. 

The issues listed on the title page were denied in a Board decision dated in April 2013.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2013 Order, the Court vacated that portion of the April 2013 decision and remanded the case to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In the April 2013 decision, the Board had also denied entitlement to service connection for elevated uric acid levels, elevated prostate levels, and high cholesterol.  However, the Veteran and his representative withdrew their appeal regarding those issues, and the parties to the Joint Motion concurred that those portions of the Board's decision should not be disturbed by the Court.  Therefore, those issues are not before the Board for consideration.  ;

In addition, the issue of entitlement to service connection for a lumbar spine disorder was dismissed by the Board in April 2013 because the appellant and his representative requested that the appeal as to this issue be withdrawn at a May 2012 Board hearing.  Therefore, that issue is also no longer in appellate status.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, mental stress, anxiety and depression was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in April 2013 and again in November 2013.  However, the requested development has not been completed, a supplemental statement of the case has not been issued, and the appeal has not been recertified by the Board.  Thus, the issue is not currently before the Board at the present time.

This appeal is now being processed as part of the Veteran Benefits Management System and Virtual VA electronic processing system.  Any future consideration of this appellant's claims should take into consideration the existence of these records.

In a letter dated in August 2014, the Veteran's representative submitted a medical nexus opinion indicating that the Veteran has experienced low back pain that originated from active service.  As noted, this matter was withdrawn from appeal by the Veteran in May 2012 at a Board hearing and was dismissed by the Board in April 2013.  Thus, the matter is not currently within the Board's jurisdiction, and the issue is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the November 2013 Joint Motion, the parties agreed that the Veterans Law Judge did not fully explain the material outstanding issues at the May 2012 hearing and did not suggest the submission of evidence that he needed to prove his claims.  As a result, they agreed that a remand was necessary for the Veteran to be given the opportunity to obtain and submit any such evidence in support of his claims.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a letter to the Veteran and his representative to provide them the opportunity to obtain and submit evidence to support his claims for service connection for a skin disorder, gout, hepatitis C, a left knee disorder, erectile dysfunction, and generalized arthritis. 

The letter should inform him of the information and evidence that is necessary to substantiate the claims on a direct and presumptive basis.

In particular, the letter should advise the Veteran that he needs information or evidence substantiating his claim that he was exposed to asbestos and herbicides in service, as such exposure has not been established by the evidence of record.  

The Veteran should also be informed that he needs evidence showing that he currently has a skin disorder, gout, hepatitis C, a left knee disorder, erectile dysfunction, and arthritis and that such disorders that are related to his military service, including any exposure to asbestos and herbicides.  He should be advised that the record does not establish that he currently has hepatitis C or generalized arthritis.  There is also no presumed association between these claimed disorders and herbicide exposure.

The Veteran should be further notified that his claims could be denied without such evidence.

2.  The AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraph.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



